Name: Commission Regulation (EEC) No 171/88 of 21 January 1988 amending Regulation (EEC) No 551/85 laying down detailed implementing rules for imports of rice originating in the African, Caribbean and Pacific States and the overseas countries and territories
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  tariff policy
 Date Published: nan

 No L 18/56 Official Journal of the European Communities 22. 1 . 88 COMMISSION REGULATION (EEC) No 171/88 of 21 January 1988 amending Regulation (EEC) No 551/85 laying down detailed implementing rules for imports of rice originating in the African, Caribbean and Pacific States and the overseas countries and territories Whereas the measures provided for in this Regulation are in accordance with ' the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 551 /85 is hereby amended as follows : 1 . The first subparagraph of Article 3 (2) is replaced by the following : ' Import licences as referred to in paragraph 1 shall be issued on the seventh working day following that on which the application was submitted, provided that in the meantime advance fixing of the levy has not been suspended and the maximum amount that may be imported at a reduced levy has not been reached.' 2. Points (c) and (d) in Article 4 are replaced by the following : '(c) the quantities of each type of rice for which the licences issued have not been used ; '(d) the quantities of each type of rice for which the import licences issued have been cancelled under Article 36 of Commission Regulation (EEC) No 3183/80 0 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as amended by Regulation (EEC) No 1306/87 (2), and in particular Article 22 thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 551 /85 (3), as amended by Regulation (EEC) No 3817/85 (4), states that the import licence referred to in paragraph 1 of that Article is to be issued on the third working day following that on which the application was submitted ; whereas a period of three working days has turned out to be too short for proper management of the quota ; whereas it should be increased to seven working days ; Whereas Article 20 (5) of Regulation (EEC) No 486/85 ceased to be applicable after 30 June 1985 ; whereas it is no longer necessary, therefore, for the Member States to notify quantities imported free of levy into the French overseas departments ; Whereas in order to enable the Commission to manage the quota more efficiently the Member States should be required to notify the quantities for which import licences have been relinquished or cancelled ; Q OJ No L 338 , 13 . 12. 1980, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4. 0 OJ No L 124, 13 . 5 . 1987, p. 5 . (3) OJ No L 63, 2. 3 . 1985, p. 10 . (&lt;) OJ No L 368 , 31 . 12. 1985, p . 16 .